 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ROGER ABBOTT and KIMBERLEE                      No. 2:19-cv-0100 KJM DB
      ABBOTT,
11
                        Plaintiffs,
12                                                    AMENDMENT TO THE
             v.                                       SCHEDULING ORDER
13
      STATE FARM GENERAL INSURANCE.
14    CO.,
15                      Defendant.
16

17                 The parties jointly request (ECF No. 24) to amend dates in the pretrial scheduling

18   order (ECF No. 13). Good cause appearing, the court GRANTS this request, as follows:

19
                   Description                        Existing Date                New Date
20
      Discovery Cutoff                           February 26, 2020          May 26, 2020
21    Inform Court of Settlement Efforts         February 28, 2020          May 28, 2020
      Dispositive Motion                         April 24, 2020             July 24, 2020
22
      Expert Witness Disclosure                  May 29, 2020               August 31, 2020
23    Rebuttal Expert Disclosure                 June 26, 2020              September 28, 2020
      Completion of Expert Discovery             July 24, 2020              October 26, 2020
24

25   This amendment does not alter any other portions of the initial scheduling order (ECF No. 13).
26
                   IT IS SO ORDERED.
27

28   DATED: February 18, 2020.
                                                      1
